Citation Nr: 0007042	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-45 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a high frequency hearing loss, left ear, with tinnitus.  

2.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable rating 
for high frequency hearing loss, left ear, with tinnitus.  
The veteran has also initiated an appeal from a July 1999 
rating decision which denied a claim to reopen a claim for 
service connection for right ear hearing loss.

This claim was previously before the Board in November 1997, 
when it was remanded for additional development of the 
evidence.  That decision noted that the veteran's informal 
claim for the reopening of a right ear hearing loss should be 
developed, as well as the veteran's claim that a compensable 
rating should be assigned for his tinnitus disability.  

The issues of whether new and material evidence has been 
received sufficient to reopen the veteran's claim for 
entitlement to service connection for a right ear hearing 
loss disability, as well as the issue of an increased 
evaluation for a left ear hearing loss disability, are 
addressed in the Remand portion of the opinion.  For reasons 
discussed more fully below, the issue of a separate, 
compensable evaluation for a tinnitus disability is 
bifurcated from the issue of an increased evaluation for a 
left ear hearing loss disability.



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of a tinnitus 
disability has been developed.  

2.  A tinnitus disability is manifested by persistent or 
recurring tinnitus.  


CONCLUSION OF LAW

The criterion for a 10 percent evaluation for tinnitus is 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.87, Code 6260 (1999); 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
separate, compensable rating for tinnitus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, this claim is plausible.  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim, has been 
satisfied.

Service connection was established in an rating decision 
dated January 1972 for a disability characterized as a high 
frequency hearing loss, left ear, with tinnitus.  The RO 
assigned a noncompensable (zero percent) evaluation.  That 
decision noted that the veteran manifested a hearing loss, in 
the 4,000 frequency of the left ear, which was considered a 
disability for VA purposes.  He was also diagnosed with 
bilateral hearing loss and tinnitus, but his audiological 
examination of July 1971 did not reflect audiometric scores 
showing that his right ear hearing loss rose to the level of 
a disability for VA purposes.  See 38 C.F.R. § 3.385 (1998) 
([i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.)  

Although the issue has been characterized by the RO, in its 
July 1999 Supplemental Statement of the Case (SSOC), to again 
include the issue of a tinnitus disability as part of the 
veteran's left ear hearing loss disability, as it was in the 
original rating decision, the Board finds that due process 
considerations mandate that these issues be bifurcated.  The 
Board finds that the veteran's tinnitus disability is 
distinct from his hearing loss disability.  First, the Board 
notes that the veteran was service-connected for a disability 
characterized as a high frequency hearing loss, left ear, 
with tinnitus, in the January 1972 rating decision.  That 
decision noted that the veteran manifested a hearing loss in 
the 4,000 frequency of the left ear.  Thus, service 
connection for a left ear hearing loss disability was 
established apart from his tinnitus disability, based on this 
hearing loss.  

The veteran wrote on his VA Form 9 (his Substantive Appeal), 
dated October 1996, that he desired a hearing before a 
traveling Member of the Board (Travel Board hearing).  In 
addition, at the end of his April 1997 RO hearing, after 
questioning from the hearing officer, he indicated that he 
desired a Travel Board hearing.  Due process considerations 
normally require a Remand in instances such as these, for 
further clarification on whether the veteran still desires 
this hearing.  However, as the Board determines that a 10 
percent evaluation is warranted for the veteran's tinnitus 
disorder, and as that is the maximum evaluation available for 
that disorder under VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (hereinafter Schedule), a Remand for 
the purpose of clarifying the veteran's desire for a Travel 
Board hearing is not required on this issue.  That is, a 
remand is not required in those situations where doing so 
would result in the imposition of unnecessary burdens on the 
BVA without the possibility of any benefits flowing to the 
appellant.  Cf. Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to the requirement that the Board 
articulate its reasons and bases does not "dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the [same unfavorable] result").

The severity of a tinnitus disability is ascertained, for VA 
rating purposes, by application of the criterion set forth 
the Schedule.  The regulations governing evaluations for 
diseases of the ear and other sense organs were recently 
amended, effective June 10, 1999.  Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO considered the amended regulations in the July 1999 
SSOC.  As the Board finds that a separate 10 percent 
evaluation is warranted under either the old or the amended 
criterion, the Board finds both versions equally favorable to 
the veteran in this case.

The amended Diagnostic Code 6260 provides for a sole 
disability evaluation of 10 percent for recurrent tinnitus.  
A separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100 (hearing impairment), 
6200 (chronic suppurative otitis media), 6204 (peripheral 
vestibular disorders), or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Note following Diagnostic Code 6260 
(1999).  The version of Diagnostic Code 6260 effective prior 
to June 10, 1999, provides for a sole disability evaluation 
of 10 percent for persistent tinnitus, including as a symptom 
of acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).

Although the veteran's tinnitus disability is not noted to be 
constant, it is noted to be occasional.  The report of the 
veteran's most recent VA rating examination, dated July 1999, 
diagnoses him with occasional, bilateral tinnitus.  The RO 
determined that his occasional tinnitus did not meet the 
criterion of recurrent tinnitus, so that this 10 percent 
evaluation could be assigned under Code 6260.  "Recurrent" 
is defined as "[o]curring or appearing again or 
repeatedly." (Webster's II New College Dictionary (1995)).  
The definition of "persistent" includes "[i]nsistently 
repetitive." (Webster's II New College Dictionary (1995)).  
Although a review of the veteran's claims file shows that his 
tinnitus may be occasional instead of constant, the Board 
finds that a 10 percent evaluation is nonetheless shown by 
the current evidence of record under either the old or the 
amended criteria.  

That is, the Board does not find that the preponderance of 
the evidence supports the view that, because his tinnitus is 
occasional, it is not of a sufficient frequency to rise to 
the level of recurrent or persistent, as defined above.  
Therefore, in order to afford the veteran the benefit of 
every doubt, the Board determines that his tinnitus 
disability most closely approximates a 10 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7 (1999).  For these reasons, a separate 
10 percent evaluation is warranted for tinnitus under either 
the old or the amended Diagnostic Code 6260.


ORDER

Entitlement to a 10 percent evaluation for a tinnitus 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

As indicated above, the veteran stated that he desired a 
hearing before a traveling Member of the Board, most recently 
in his April 1997 hearing testimony.  Thus, although the 
Board regrets the delay, considerations of due process 
require that his claim be remanded in order to determine 
whether the veteran still desires such a hearing.

In addition, the Board notes that the issue of whether new 
and material evidence had been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
right ear hearing loss disability was denied in a July 1999 
rating decision and that arguments contained in the VA Form 
646, submitted on the veteran's behalf, dated October 1999, 
serve as his Notice of Disagreement with respect to this 
issue.  Thus, this issue must also be remanded in order for 
the promulgation of a Statement of the Case (SOC) by the RO.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran and 
his representative that they may furnish 
any additional evidence in support of the 
veteran's claims.

2.  The RO should reexamine the veteran's 
claim for new and material evidence to 
reopen the claim for entitlement to 
service connection for a right ear 
hearing loss disability, to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought on appeal, or the NOD is 
withdrawn.  He should also be afforded a 
hearing on the matter, if requested.  
However, the claim should be certified to 
the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

3.  The RO should next ask the veteran 
whether he still desires a hearing before 
a traveling Member of the Board, and 
should schedule such a hearing, as 
appropriate.  

4.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


